Citation Nr: 1117112	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  03-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) based on military sexual trauma.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1973 to July 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In May 2007 a Travel Board hearing in this matter was held before a Veterans Law Judge who is no longer with the Board; a transcript of the hearing is associated with the claims folder.  By a February 2011 letter the Veteran was advised of his right to another Board hearing (pursuant to 38 C.F.R. § 20.707 (2010)), and was afforded 30 days to respond.  He has not responded; accordingly, another hearing will not be scheduled.

In November 2007 and again in November 2009 the case was remanded by the Board for further development.  It is now reassigned to the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

As noted in the Introduction above, this matter was previously before the Board in November 2007 and in November 2009, at which times, the Board determined that additional evidentiary development was necessary.  As there has not been compliance with the Board's remand instructions, another remand to rectify the noncompliance is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The RO was instructed to attempt to verify whether in July 1980 a Lieutenant (Lt.) Colonel H. was stationed at Zweibrucken, Germany, in the Veteran's Command, as the Veteran has testified.  As was noted in the prior Remand, the Veteran claims he has PTSD as a consequence of being sexually assaulted by a Lt. Colonel H. while stationed in Zweibrucken, Germany in July 1980.

In December 2007, the AMC generated a personnel information exchange system (PIES) request in order to attempt verification of whether Lt. Colonel H. was stationed at Zweibrucken, Germany, in the Veteran's Command.  In January 2008, a response was received, presumably from National Personnel Records Center (NPRC), indicating the information was "enclosed."  VA Form 21-4582, Service Department Records Envelope, contained copies of enlistment performance reports (EPR) for the periods covering April 1979 to December 1979 and from April 1980 to July 1980.  These records were previously associated with the claim folder and do not conclusively indicate whether Lt. Colonel H. was in the Veteran's Command.

A June 2008 Deferred Rating Decision notes "AMC's inquiry to PIES [was] not a realistic locale to whom the question should be addressed."  Next, the RO attempted to obtain verification from the Director of the U.S. Army Crime Records Center, Army Criminal Investigation Command at Fort Belvoir, VA.  The Director was asked to verify whether Lt. Colonel H. was stationed a Zweibrucken, Germany in July 1980 and if an incident report was filed.  A response was received in February 2009, which simply indicated "no record."  Pursuant to the Board's November 2009 request for clarification, the U.S. Army Crime Records Center responded in February 2010 that that office "ha[d] no record of an incident reported on Lt. Colonel H[.] for sexual assault."  The Veteran has testified that he did not file such a report. 

In November 2009 the matter was remanded to seek verification of whether Lt. Colonel H. was in the Veteran's Command in July 1980.  Subsequently, the AMC requested the information from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Unit Records Research (CURR)).  JSRRC responded that "this PTSD request . . . has not been researched" and that "this request is not valid for JSRRC purposes."  

The November 2009 remand directed that alternately, verification should be attempted through the Headquarters of the 26th TRW unit itself.  The record reveals no attempt to confirm the assignment of Lt. Colonel H. with the 26th TRW unit itself.  As the JSRRC request was nonresponsive, this case must again be remanded to effectuate the evidentiary development necessary to fully and fairly adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must send a request for information to the Headquarters of the 26th TRW unit itself, in order to verify personnel assigned to that squadron in July 1980.  Specifically, Headquarters must be asked to verify whether Lt. Colonel H. was stationed at Zweibrucken, Germany, in the Veteran's Command in July 1980.  All requests for records and their responses must be clearly delineated in the claims folder.  If the information is unobtainable, this must be clearly denoted in the claims file.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

3. If the benefit sought on appeal remains denied, the Veteran and his representative, if applicable, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

